DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,512,138 to Saunders in view of U.S. Patent Application Publication No. 2008/0108411 to Jensen.
	With regard to claim 1, Saunders discloses a gaming system (e.g., see Fig. 1B) comprising: a processor (e.g., see Fig. 2A, processor 12); and a memory device (e.g., see Fig. 2A, memory device 14) which stores a plurality of instructions, which when executed by the processor, cause the processor to: cause a display device (e.g., see Fig. 2A, display device 16, 18, 40)) to display a plurality of symbols at a plurality of symbol display positions, evaluate the symbols displayed at the symbol display positions to determine if any winning symbol combinations are formed (e.g., see Fig. 8B, AAA combination award of 100), cause the display device to display a first award (e.g. see Fig. 8B, AAA award is 100) associated with that formed 
winning symbol combination, and responsive to a condition occurring in association with each of the at least two of the symbols: determine a second award associated with the occurrence of the condition, and cause the display device to display the second award (e.g., see Fig. 8B, ABC award 50);

[claim 6] further comprising an acceptor (e.g., see Fig. 2A, payment device 24), wherein when executed by the processor, the plurality of instructions cause the processor to: responsive to a physical item being received via the acceptor, modify a credit balance based, at least in part, on a monetary value associated with the received physical item, and responsive to a cashout input being received, cause an initiation of any payout associated with the credit balance (e.g., see the third full paragraph of column 9);
[claim 7] wherein the display device comprises part of a mobile device (e.g., see first full paragraph of column 7).
Saunders discloses all of the recited elements but is silent regarding a multiple symbol display position that is a wild symbol.
In a related field of endeavor, Jensen teaches a multiple symbol display position that is a wild symbol (e.g., see at least Fig. 3B).
It would have been obvious to a person of ordinary skill in the art at the time of the current invention to modify Saunders with the multiple symbol display position as taught by Jensen in order to provide a more a complex game play that will increase enjoyment of some game players.
Claims 14 and 15 are made obvious based on Saunders and Jensen as set forth above for claims 1 and 2, which are similar in scope.
3.	Claims 3-5 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Saunders in view of Jensen as applied to claims 1 and 14 above, and further in view of U.S. Patent No. 8,162,741 to Wadleigh.

Saunders in combination with Jensen disclose all of the recited claim elements but are is silent regarding the use of multiple matrices and then removing and repositioning symbols.
In a related field of endeavor, Wadleigh teaches the use of multiple matrices and then removing and repositioning symbols (e.g., see at least Figs. 3A-3E).
It would have been obvious to a person of ordinary skill in the art at the time of the current invention to modify Saunders with the multiple matrices and cascading as taught by Wadleigh in order to provide a more a complex game pay that will increase enjoyment of some game players.
4.	Claims 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wadleigh in view of Jensen.
Regarding claim 8, Wadleigh discloses a gaming system (e.g., see Figs, 1B, 2A, and 3A- 3E) including a plurality of matrices (e.g., see Figs. 3A-3E) and evaluate and award.
As set forth above and in related field of endeavor, Jensen teaches a multiple symbol display position that is a wild symbol (e.g., see at least Fig. 3B).
It would have been obvious to a person of ordinary skill in the art at the time of the current invention to modify Wadleigh with the multiple symbol display position as taught by Jensen in order to provide a more a complex game pay that will increase enjoyment of some game players.
5.	Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wadleigh in view of Jensen as applied to claim 8 above, and further in view of Saunders.
	Wadleigh in combination with Jensen disclose all of the recited claim elements but are is silent regarding the use of multiple award displays.

In a related field of endeavor, Saunders teaches the use of multiple award displays (e.g., see at least Fig. 8B).
It would have been obvious to a person of ordinary skill in the art at the time of the current invention to modify Wadleigh with the multiple award displays as taught by Saunders in order to the player with a visualization of each payline award, to thereby better inform the game player.

Conclusion
6.	This application is a continuation of 16/045,160 (abandoned) and appears to have the same claim scope as set forth in the claim amendment dated 7/6/2020.  For at least this reason, the current rejections are substantially the same as the rejections in the Final Office Action of  16/045,160 dated 7/24/2020.  
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715